Edward L.




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 16, 2015

                                      No. 04-14-00483-CV

                                    Rowland MARTIN, Jr.,
                                          Appellant

                                                v.

                      Edward L. BRAVENEC and 1216 West Ave., Inc.,
                                      Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07644
                           Honorable Dick Alcala, Judge Presiding

                                         ORDER
       On January 12, 2015, appellant filed his amended brief in this appeal. The appellee’s
brief was filed on March 2, 2015, and the appellant’s amended reply brief was filed on April 6,
2015.

        In addition to the foregoing briefs, appellant has filed numerous documents with this
court alluding to amendments to the briefs, requests for this court to take judicial notice, etc.
Specifically, this courts notes the following filings: (1) Appellant’s Advisory to the Court and
Notice of Amendments to Appellant’s Opening Brief filed January 30, 2015; (2) Appellant’s
Advisory of Fraud on the Court, Further Notice of Breifing [sic] Amendment, and Second
Supplemental Appendix filed February 19, 2015; and (3) Appellant’s Motion for Judicial Notice,
Special Exceptions, and Partial Non-Suit with Prejudice Pursuant to the Texas Citizen’s
Participation Act filed March 13, 2015. Although several of these documents allude to
amendments to briefs, appellant did not seek leave of this court to file any such amendments.
See TEX. R. APP. P. 38.7 (providing briefs may be amended on whatever terms the court may
prescribe). It is therefore ORDERED that this court will not consider any arguments made in the
foregoing filings in resolving this appeal, but will consider only the arguments that are properly
briefed in the appellant’s amended brief and amended reply brief and are in compliance with this
court’s order dated December 8, 2014, setting forth the trial court’s orders that would be
considered in this appeal.

     It is FURTHER ORDERED that this appeal is set for formal submission ON BRIEFS
ONLY on May 7th, 2015, before a panel consisting of Chief Justice Sandee Bryan Marion,
Justice Marialyn Barnard, and Justice Luz Elena D. Chapa. This court will not entertain any
further motions or filings seeking to amend or expand the parties’ briefs.


                                                              PER CURIAM

ATTESTED TO:_____________________________
                Keith E. Hottle
                Clerk of Court